973 A.2d 107 (2009)
292 Conn. 910
Jean O'CONNOR
v.
MED-CENTER HOME HEALTHCARE, INC., et al.
Supreme Court of Connecticut.
Decided June 11, 2009.
Robert Jahn, Hartford, in support of the petition.
The petition by the defendants Med-Center Home Healthcare, Inc., and AIG Claim Services, Inc., for certification for *108 appeal from the Appellate Court (AC 30200) is granted, limited to the following issue:
"Did the Appellate Court properly determine that it lacked jurisdiction over the present appeal?"
The Supreme Court docket number is SC 18382.